

117 HR 3517 IH: Increasing Access to Osteoporosis Testing for Medicare Beneficiaries Act of 2021
U.S. House of Representatives
2021-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3517IN THE HOUSE OF REPRESENTATIVESMay 25, 2021Mr. Larson of Connecticut (for himself, Mrs. Walorski, Ms. Sánchez, Mr. Burgess, and Mrs. Trahan) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to improve access to, and utilization of, bone mass measurement benefits under part B of the Medicare program by establishing a minimum payment amount under such part for bone mass measurement.1.Short titleThis Act may be cited as the Increasing Access to Osteoporosis Testing for Medicare Beneficiaries Act of 2021. 2.FindingsThe Congress finds the following:(1)The total annual expense of providing care for osteoporotic fractures among Medicare beneficiaries, including direct medical costs as well as indirect societal costs related to productivity losses and informal caregiving, has been estimated at $57 billion in 2018, with an expected increase to over $95 billion in 2040.(2)Osteoporosis is a silent disease that often is not discovered until a fracture occurs. One out of two women and up to one of four men will suffer an osteoporotic fracture in their lifetimes.(3)Osteoporosis disproportionately impacts women, who account for 71 percent of osteoporotic fractures, and 75 percent of costs.(4)Most women are not aware of their personal risk factors for osteoporosis, the prevalence of, or the morbidity and mortality associated with the disease, despite the fact that broken bones due to osteoporosis lead to more hospitalizations and greater health care costs than heart attack, stroke, or breast cancer in women age 55 and above.(5)A woman’s risk of hip fracture is equal to her combined risk of breast, uterine, and ovarian cancer. More women die in the United States in the year following a hip fracture than from breast cancer.(6)One out of four people who have an osteoporotic hip fracture will need long-term nursing home care. Half of those who experience osteoporotic hip fractures are unable to walk without assistance.(7)Nearly one in five Medicare patients die within one year of a new osteoporotic fracture. Beneficiaries with a hip fracture had the highest mortality where approximately 30 percent died within 12 months of the fracture.(8)Bone density testing is more powerful in predicting fractures than cholesterol is in predicting myocardial infarction or blood pressure in predicting stroke.(9)Since 2007, Medicare has cut DXA reimbursement by over 72 percent. By 2019, the payment cuts caused a loss of 44 percent of DXA office providers resulting in declines in expected DXA testing, leaving 1.65 million women undiagnosed and untreated for osteoporosis.(10)A decade of steady decline in hip fractures stopped abruptly in 2013. As of 2019, there have been more than 71,775 additional hip fractures, costing almost $3 billion, leading to almost 16,000 additional deaths than expected if the decline had continued.(11)An estimated 205,000 Medicare Fee For Service beneficiaries, or about 15 percent of those who had a new osteoporotic fracture, suffered one or more subsequent fractures within 12 months of the initial fracture.3.Increasing access to osteoporosis prevention and treatmentSection 1848(b) of the Social Security Act (42 U.S.C. 1395w–4(b)) is amended—(1)in paragraph (4)(B)—(A)by striking and the first 2 months of 2012 and inserting the first 2 months of 2012, and 2022 and each subsequent year; and(B)by striking paragraph (6) and inserting paragraphs (6) and (12); and(2)by adding at the end the following:(12)Establishing minimum payment for osteoporosis testsFor dual-energy x-ray absorptiometry services (identified by HCPCS codes 77080 and 77082 and successor codes 77085 and 77086 (and any succeeding codes)) furnished during 2022 or a subsequent year, the Secretary shall establish a national minimum payment amount under this subsection—(A)for such services identified by HCPCS code 77080, equal to $98 (with national minimum payment amounts of $87.11 for the technical component and $10.89 for the professional component);(B)for such services identified by HCPCS code 77086, equal to $35 (with national minimum payment amounts of $27.18 for the technical component and $7.82 for the professional component); and(C)for the bundled code for dual energy absorptiometry and vertebral fracture assessment studies identified as HCPCS code 77085, equal to $133 (with national minimum payment amounts of $114.29 for the technical component and $18.71 for the professional component).Such minimum payment amounts shall be adjusted by the geographical adjustment factor established under subsection (e)(2) for the services for the respective year..